Citation Nr: 1625355	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-20 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right knee residual instability, status post fracture, right lateral tibial plateau.

2.  Entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Rating Resource Center in Togus, Maine.  Jurisdiction of the claim is now with the Regional Office (RO) in Detroit, Michigan.

The Board denied the Veteran's claims in a January 2015 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the January 2015 decision as to such issues.  The Court granted the JMR in an August 2015 Order.  The Board then remanded the issues in September 2015.  These issues return to the Board for further consideration.


FINDINGS OF FACT

1.  The Veteran's right knee residual instability, status post fracture, right lateral tibial plateau, is characterized by less than severe impairment.

2.  The Veteran's right knee degenerative joint disease is characterized by arthritis without occasional incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for right knee residual instability, status post fracture, right lateral tibial plateau, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.71a Diagnostic Code (DC) 5257 (2015).

2.  The criteria for a disability rating in excess of 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends in his July 2009 claim that his ratings for his right knee instability and degenerative joint disease should be higher.  Specifically, at his December 2015 VA examination, the Veteran stated that he feels he should be awarded a higher rating due to constant right knee pain; decreased range of motion; an inability to cross his legs for very long, wear boots or shoes with a heel, or drive for more than 30 to 40 minutes without aching; and giving out.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

VA's General Counsel has clarified that for a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

A disability rating is to be assigned as of the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, it is to be assigned as of the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  The earliest dates of ratings are assigned herein.

The RO has evaluated the Veteran's right knee residual instability, status post fracture, right lateral tibial plateau at 20 percent disabling throughout the appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The RO has evaluated the Veteran's right knee degenerative joint disease at 10 percent disabling throughout the appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that higher ratings are not warranted.  Specifically, the December 2015 VA examiner performed joint stability testing and found that the Veteran's anterior, posterior, medial, and lateral stability of the right knee was normal on examination.   The Veteran's rating of 20 percent is for moderate lateral instability.  The December 2015 VA examination report shows no severe instability of the right knee, and no more persuasive evidence to the contrary is of record.  To the extent that the October 2009 VA examination is adequate in this regard only, the examiner found that the Veteran's right knee instability was moderate.  As such, a rating in excess of 20 percent for right knee residual instability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A rating in excess of 10 percent for right knee degenerative joint disease is not warranted.  Specifically, neither the December 2015 VA examiner nor any other evidence of record shows that the Veteran has degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Thus, a rating in excess of 10 percent for right knee degenerative joint disease is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

No other Diagnostic Code is applicable in this case.  Specifically, the December 2015 VA examiner found that the Veteran does not have ankylosis; thus, a rating under Diagnostic Code 5256 is not warranted.  The December 2015 VA examiner further found that the Veteran does not have, and has never had, a meniscus (semilunar cartilage) condition; thus, a rating under Diagnostic Codes 5258 and 5259 are not warranted.  The December 2015 VA examiner further found that the Veteran had right knee flexion to 95 degrees and extension to 0 degrees, including with consideration of joint pain; thus, ratings under Diagnostic Codes 5260 and 5261 are not warranted.  In response to the August 2015 JMR, the Board observes that the December 2015 VA examiner expressly found that there was no evidence of pain with weight bearing.  The examiner further found that the Veteran does not have any other tibial or fibular impairment; thus, a rating under Diagnostic Code 5262 is not warranted.  Finally, the examiner did not find, and the evidence does not show, genu recurvatum; as such, a rating under Diagnostic Code 5263 is not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258-5263.


ORDER

A rating in excess of 20 percent for right knee residual instability, status post fracture, right lateral tibial plateau is denied.

A rating in excess of 10 percent for right knee degenerative joint disease is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


